                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NORTH CAROLINA A. PHILIP RANDOLPH
INSTITUTE and ACTION NC,

  Plaintiffs,
                                                Civil Action No. 20-cv-876
     v.

THE NORTH CAROLINA STATE BOARD OF
ELECTIONS; DAMON CIRCOSTA, in his official
capacity as CHAIR OF THE STATE BOARD OF
ELECTIONS; STELLA ANDERSON, in her
official capacity as SECRETARY OF THE STATE      COMPLAINT FOR
BOARD OF ELECTIONS; JEFF CARMON III, in          DECLARATORY AND
his official capacity as MEMBER OF THE STATE     INJUNCTIVE RELIEF
BOARD OF ELECTIONS; KAREN BRINSON
BELL, in her official capacity as EXECUTIVE
DIRECTOR OF THE STATE BOARD OF
ELECTIONS; and JOSH STEIN, in his official
capacity as ATTORNEY GENERAL OF THE
STATE OF NORTH CAROLINA,

  Defendants.




    Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 1 of 61
                                              TABLE OF CONTENTS

                                                                                                                              Page

INTRODUCTION ........................................................................................................... 1

JURISDICTION & VENUE ............................................................................................ 5

PARTIES ......................................................................................................................... 6

STATEMENT OF FACTS ............................................................................................. 10

I.        North Carolina’s Strict Liability Voting Law Was Enacted for the Specific
          Purpose of Deterring Black Individuals From Attempting to Vote. ...................... 10

          A.        In 1899, the North Carolina General Assembly reenacted the Strict
                    Liability Voting Law with unequivocal discriminatory intent. .................. 14

          B.        The key features of the Strict Liability Voting Law have remained
                    intact since 1899. ...................................................................................... 19

II.       North Carolina’s Strict Liability Voting Law Disproportionately Impacts
          Black Individuals................................................................................................. 27

III.      The Strict Liability Voting Law Fails to Provide Fair Notice of Criminal
          Liability. .............................................................................................................. 33

IV.       The Strict Liability Voting Law Deters Eligible Individuals From Voting. .......... 43

V.        The Strict Liability Voting Law Impedes Plaintiffs’ Efforts to Carry Out
          Their Missions. .................................................................................................... 51

VI.       Expedited Relief Is Necessary to Ensure That Eligible Individuals With
          Criminal Convictions Do Not Refrain From Voting in the Presidential
          Election. .............................................................................................................. 52

CLAIMS ........................................................................................................................ 53

          COUNT ONE ...................................................................................................... 53

          COUNT TWO ..................................................................................................... 56

PRAYER FOR RELIEF ................................................................................................. 58


                                                                  i




         Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 2 of 61
                                    INTRODUCTION

       1.     This lawsuit challenges the constitutionality of N.C. GEN. STAT. § 163-

275(5) (the “Strict Liability Voting Law”), a racially discriminatory relic of the

nineteenth century that imposes stringent criminal penalties on voting by North Carolina

residents who are on parole, probation or post-release supervision for a felony

conviction—even if those individuals mistakenly believe they are eligible to vote.

Violating the Strict Liability Voting Law is a Class I felony that carries a penalty of up

two years in prison. N.C. GEN. STAT. § 15A-1340.17.1 Under this vague and confusing

law, and with grossly inadequate efforts by Defendants in this matter to provide

constitutionally-adequate notice to voters of potential violations of the law, mistakenly

voting in North Carolina can and does result in criminal prosecution.

       2.     The Strict Liability Voting Law was originally enacted in 1877 with an

intent to disenfranchise Black voters. See 1876–77 N.C. Sess. Laws 537. In 1899, the

North Carolina General Assembly (the “General Assembly”) reenacted the Strict

Liability Voting Law almost verbatim in a broad legislative initiative to suppress the

Black vote and reinstate white control throughout the state. See 1899 N.C. Sess. Laws

681. Despite the law’s racist roots, the General Assembly has never amended the key


1
 See also Deposition of Karen Brinson Bell, Executive Director of the North Carolina
State Board of Elections (“Bell Dep.”), Community Success Initiative v. Moore, No. 19-
CVS-15941 (N.C. Super. Ct. July 16, 2020) (“CSI”), (Exhibit 1), at 127:4–9 (Q: “Ms.
Bell, do you understand that under the current law, if a person votes while on felony
probation or post-release supervision, that’s a crime for which a person can face up to
two years in prison? A: That is my understanding, yes.”).
                                              1




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 3 of 61
features of the Strict Liability Voting Law. It has remained on the books meaningfully

unchanged since 1899.

          3.    Virtually every other election crime punishable as a Class I felony in North

Carolina requires intent. See, e.g., N.C. GEN. STAT. §§ 163-275(1, 3, 4, 7–9). But “felon

voting is a strict liability offense, and thus a felon may be convicted of a crime even if he

or she does not know that voting while serving an active sentence is wrongful.”2 The

North Carolina State Board of Elections (“NCSBE”) has recognized that violations of the

Strict Liability Voting Law are almost always unintentional, and “education and

understanding of state law appear to be the primary problem.”3

          4.    Nevertheless, District Attorneys in North Carolina have and are prosecuting

voters for violations of the Strict Liability Voting Law. In Alamance and Hoke Counties,

as just two examples, District Attorneys have prosecuted sixteen North Carolina

residents, thirteen of whom are Black, for violating the State’s draconian Strict Liability

Law.4 These high-profile criminal cases, as well as the vague wording of the Strict



2
 Post-Election Audit Report: General Election 2016, North Carolina State Board of
Elections (Apr. 21, 2017) (“Post-Election Audit Report”), (Exhibit 2), at 3.
3
    Id. at 5.
4
 See Bell Dep. (Exhibit 1) at 129:24-131:2; Jack Healy, “Arrested, Jailed and Charged
with a Felony. For Voting,” N.Y. TIMES (Aug. 2, 2018),
https://www.nytimes.com/2018/08/02/us/arrested-voting-north-carolina.html; Gilbert
Braez, “Convicted felons charged with illegally voting in Hoke,” WRAL.com (Aug. 1,
2019), https://www.wral.com/convicted-felons-charged-with-illegally-voting-in-
hoke/18545541/.
                                              2




         Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 4 of 61
Liability Law, have chilled countless eligible voters with criminal convictions from

exercising their right to cast a ballot. Leaders of nonprofit organizations that serve

individuals transitioning out of the criminal justice system have attested to this de facto

disenfranchisement. For example, Diana Powell, the Executive Director of Justice Served

N.C., has testified that “[m]any of [the organization’s] clients have expressed to [her] that

they are afraid to be prosecuted for inadvertently voting before they have completed their

full probation or post-release sentence. . . . These men and women remain incredibly

fearful of casting a ballot even after their voting rights have been restored.”5

       5.     Justice Served N.C., together with the Community Success Initiative and

the North Carolina State Conference of the NAACP, recently brought suit in Wake

County Superior Court challenging the State’s post-incarceration criminal

disenfranchisement scheme under various provisions of the North Carolina State

Constitution. On September 4, 2020, the Wake County Superior Court issued a decision

enjoining the NCSBE and other State defendants “from preventing a person convicted of

a felony from registering to vote and exercising their right to vote if that person’s only

remaining barrier to” sentence completion “is the payment of a monetary amount.”6



5
 Affidavit of Diana Powell (“Powell Aff.”), CSI (May 6, 2020) at ¶ 21,
https://forwardjustice.org/wp-content/uploads/2020/07/Jacobson-Decl.-and-
Exhibits_US_167801403_2-1.pdf.
6
 Order on Plaintiffs’ Motion for a Preliminary Injunction, CSI (Sept. 4, 2020), at 10,
https://assets.documentcloud.org/documents/7202706/19-CVS-15941-Order-on-Plt-
MPI.pdf.
                                              3




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 5 of 61
North Carolina residents who have completed all aspects of their sentences except for the

full payment of fines, fees and restitution are now eligible to vote in the 2020 presidential

election and beyond. Despite this injunction, however, individuals with only outstanding

financial obligations in connection with a felony conviction might and indeed will opt not

to vote because of the fear of criminal prosecution under the Strict Liability Voting Law.

       6.     The Strict Liability Voting Law not only harms voters, but it also impedes

the essential work of organizations such as the North Carolina A. Philip Randolph

Institute and Action NC, the plaintiffs in this action (collectively, “Plaintiffs”). These

organizations are dedicated to increasing political participation by residents of North

Carolina through voter registration drives and get-out-the-vote efforts. However, the

specter of prosecution under the Strict Liability Voting Law has substantially impeded

Plaintiffs’ efforts to carry out their missions.

       7.     “As Election Day approaches, it’s essential to remember that consequences

of [unjust voting-related] prosecutions . . . radiate far beyond the defendant, making

entire communities question whether it’s worth the risk to engage in one of the most

sacred rights in a democratic society.”7 Plaintiffs respectfully ask this Court to expedite

adjudication of this case in light of the upcoming presidential election.




7
 Josie Duffy Rice, “How to Punish Voters,” N.Y. TIMES (Oct. 31, 2018),
https://www.nytimes.com/2018/10/31/opinion/election-voting-rights-fraud-
prosecutions.html.
                                               4




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 6 of 61
       8.     Plaintiffs seek a declaration that the Strict Liability Voting Law violates the

Due Process and Equal Protection Clauses of the Fourteenth Amendment to the United

States Constitution; preliminary and permanent injunctive relief enjoining enforcement of

the Strict Liability Voting Law; and such other and further relief as this Court deems just

and proper.

                               JURISDICTION & VENUE

       9.     This action is brought pursuant to 42 U.S.C. § 1983.

       10.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1343 (civil rights

jurisdiction) because this case arises under the United States Constitution and seeks

equitable and other relief for the deprivation of constitutional rights under color of state

law.

       11.    This Court has personal jurisdiction over all of the Defendants, as each is

either a state government entity or a state government official in North Carolina.

       12.    This Court is authorized to grant declaratory and injunctive relief pursuant

to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

       13.    This Court is authorized to award attorneys’ fees and costs under 42 U.S.C.

§ 1988(b) and 28 U.S.C. § 1920.

       14.    Venue is properly set within the United States District Court for the Middle

District of North Carolina pursuant to 28 U.S.C. § 1391(b)(1).



                                              5




       Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 7 of 61
                                         PARTIES

                                         Plaintiffs

       15.    Plaintiff NORTH CAROLINA A. PHILIP RANDOLPH INSTITUTE (“NC

APRI”) is a nonprofit, nonpartisan organization and is the North Carolina division of the

national A. Philip Randolph Institute, the senior constituency group of the AFL-CIO

dedicated to advancing racial equality and economic justice. APRI grew out of the legacy

of African-American trade unionists’ advocacy for civil rights and the passage of the

federal Voting Rights Act and continues to advocate for social, political and economic

justice for all working Americans. NC APRI is a statewide organization with local

chapters across the state. Its chapters are located in Durham, Greensboro, the Piedmont,

Raleigh, Roanoke Rapids and Fayetteville. NC APRI has members who are registered

voters across North Carolina. To advance its core mission of advancing racial equality,

NC APRI works to increase access to the polls, voter registration and voter education,

particularly among working class African Americans. It distributes nonpartisan voter

guides and hosts phone banks to encourage voter participation. APRI also organizes

transportation to the polls throughout the early voting period, concentrating its efforts in

predominantly African-American neighborhoods, and encourages first-time registration

during the early voting period using same-day registration. NC APRI engaged in these

efforts in 36 North Carolina counties in 2012. The Strict Liability Voting Law has

substantially impeded the NC APRI’s ability to carry out its mission with respect to

Black community members with criminal convictions. NC-APRI has had difficulty

                                              6




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 8 of 61
persuading eligible Black individuals with criminal convictions to register to vote and

vote, because of their fear of prosecution under the Strict Liability Voting Law. That is,

the law has rendered it practically impossible for the organization to accomplish a central

component of its mission – registering these individuals to vote and encouraging them to

then vote. Moreover, in certain cases, NC APRI has been forced to decline requests from

Black community members with felony convictions for guidance on voter eligibility

requirements and assistance with registering to vote and voting, due to the risk of

inadvertent violations of the Strict Liability Voting Law. NC APRI has instead forwarded

those requests along to organizations with expertise in the laws governing voting after a

felony conviction. NC APRI has also been forced to divert time, money and resources

from its voter registration and get-out-the-vote activities to educate volunteers on the

potential risks of registering an individual with a felony conviction, and to caution

community members on the potential risks of voting after a felony conviction before

sentence completion.

       16.    Plaintiff ACTION NC is a nonprofit, nonpartisan organization focused on

reducing the root causes of poverty, underdevelopment, and social and economic

inequality in North Carolina. Action NC operates through three regional offices in

Charlotte, Durham, and Raleigh. Issues that Action NC works on include voter

participation, education, immigration, health care, fair and affordable housing, and

neighborhood organizing. As part of its mission of community engagement and

empowerment, Action NC is committed to increasing voter participation in North
                                              7




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 9 of 61
Carolina’s low-income communities, by, among other activities, conducting voter

registration drives in neighborhoods and at public sites, generating and distributing issue-

based materials in low-income neighborhoods, and hosting public presentations on issues

related to elections and voting in these neighborhoods. The Strict Liability Voting Law

has substantially impeded the Action NC’s ability to carry out its mission with respect to

community members with criminal convictions. Action NC has had difficulty persuading

eligible North Carolina residents with criminal convictions to register to vote and vote,

because of their fear of prosecution under the Strict Liability Voting Law. Moreover,

Action NC fears violating N.C. GEN. STAT. § 163-275(13), which imposes criminal

penalties on third-party voter registration groups for violations of North Carolina’s

election laws, should they register voters who might ultimately be liable for voting in

violation of the Strict Liability Voting Law.

                                        Defendants

       17.    Defendant the NCSBE is the agency responsible for the administration of

the election laws of the State of North Carolina. The NCSBE oversees the county boards

of elections. N.C. GEN. STAT. § 163-22(c). The NCSBE is also responsible for

maintaining the State’s “official list of registered voters,” and ensuring that only

individuals who are eligible to vote are on that list. Id. § 163-82.11(a, c). The NCSBE

drafts the State’s voter registration and other voting-related materials. Id. §§ 163-22(e),

163-82.3(a). The NCSBE is statutorily obligated to “investigate when necessary or



                                                8




     Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 10 of 61
advisable, the administration of election laws, frauds and irregularities in elections in any

county and municipality and special district[.]” Id. § 163-22(d).

       18.     Defendant DAMON CIRCOSTA is the Chair of the NCSBE. Mr. Circosta

is sued in his official capacity.

       19.     Defendant STELLA ANDERSON is the Secretary of the NCSBE. Ms.

Anderson is sued in her official capacity.

       20.     Defendant JEFF CARMON III is a Member of the NCSBE. Mr. Carmon is

sued in his official capacity.

       21.     Defendant KAREN BRINSON BELL is the Executive Director of the

NCSBE. Ms. Brinson is sued in her official capacity.

       22.     Defendant JOSH STEIN is the Attorney General of the State of North

Carolina (“Attorney General”). He is sued in his official capacity. The Attorney General

is statutorily authorized to receive reports of “violations of the election laws” from the

NCSBE “for further investigation and prosecution.” N.C. GEN. STAT. § 163-22(d). The

Attorney General is also statutorily obligated to advise the NCSBE on the preparation of

the State’s Voter Registration Application and other voting and election-related forms,

upon request by the NCSBE.8 The Attorney General is also statutorily required “[t]o



8
  N.C. GEN. STAT. § 163-22(e) (“In the preparation of ballots, pollbooks, abstract and
return forms, and all other forms [including the State’s Voter Registration Application],
the State Board of Elections may call to its aid the Attorney General of the State, and it
shall be the duty of the Attorney General to advise and aid in the preparation of these
books, ballots and forms.”).
                                              9




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 11 of 61
consult with and advise” the State’s District Attorneys “when requested by them, in all

matters pertaining to the duties of their office.” Id. § 114-2(4). Moreover, the Attorney

General may authorize attorneys in the Special Prosecution Division of the Office of the

Attorney General “to prosecute or assist in the prosecution of criminal cases when

requested to do so by a district attorney.” Id. § 114-11.6.

                                STATEMENT OF FACTS

I.     North Carolina’s Strict Liability Voting Law Was Enacted for the Specific
       Purpose of Deterring Black Individuals From Attempting to Vote.

       23.     Before the Civil War, the North Carolina Constitution explicitly denied

voting rights in State elections to free Black men. See N.C. CONST. art. I, Section 3, § 3

(1835) (“No free negro, free mulatto, or free person of mixed blood, descended from

negro ancestors to the fourth generation inclusive, (though one ancestor of each

generation may have been a white person,) shall vote for members of the Senate or House

of Commons.”).9

       24.    Because Black individuals had no right to vote, North Carolina’s pre-Civil

War criminal disenfranchisement law applied only to white individuals. That law did not

disenfranchise individuals convicted of all felonies. Rather, only individuals convicted of


9
 The complete text of North Carolina’s 1835 Constitution is included in “North Carolina
Constitutional Convention, Journal of the Convention, Called by the Freemen of North-
Carolina, to Amend the Constitution of the State, Which Assembled in the City of
Raleigh, on the 4th of June, 1835, and Continued in Session Until the 11th Day of July
Thereafter” (Raleigh: J. Gales and Son, 1835),
https://docsouth.unc.edu/nc/conv1835/conv1835.html.


                                             10




     Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 12 of 61
“infamous crimes” were disenfranchised in North Carolina.10 Disenfranchised individuals

could regain their right to vote by petitioning the Superior Court of Law to restore their

rights of citizenship.11

            25.   After the Civil War, North Carolinians seized on the State’s criminal

disenfranchisement law to limit Black suffrage. In 1867, during the debates on the

Reconstruction Act, Representative Thaddeus Stevens of Pennsylvania reported that he

had “received information from gentlemen connected with the Freedmen’s Bureau . . .

that in North Carolina and other States where punishment at the whipping-post deprives

the person of the right to vote, they are now every day whipping negroes for a thousand

and one trivial offenses.”12 Representative Stevens stated that “in one county . . . they had

whipped every adult male negro who they knew of. They were all convicted and

sentenced at once . . . for the purpose of preventing these negroes from voting under the

bills which have been passed.”13

            26.   In 1868, North Carolina adopted a new constitution (“1868 Constitution”)

that granted the right to vote, without regard to race, to “[e]very male person born in the


10
   See 1840-41 N.C. Sess. Laws 68–69,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/166374.
11
     Id.
12
  Cong. Globe, 39th Cong. 2d Sess. 324 (Jan. 7, 1867), http://lcweb2.loc.gov/cgi-
bin/ampage?collId=llcg&fileName=075/llcg075.db&recNum=3377, 1987) .
13
     Id.


                                               11




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 13 of 61
United States, and every male person who has been naturalized, twenty-one years old or

upward” who had resided in the State for twelve months and the county for thirty days.14

The 1868 Constitution did not include a criminal disenfranchisement provision. During

the years that followed the adoption of the 1868 Constitution, Black citizens participated

in government in previously unprecedented numbers and roles.15

       27.    In 1875, North Carolina amended its constitution to frustrate and impede

the influence of Black citizens.16 The 1875 constitutional amendments included a

criminal disenfranchisement provision, which read as follows: “[N]o person, who, upon

conviction or confession in open Court, shall be adjudged guilty of felony, or any other

crime infamous by the laws of this State, and hereafter committed, shall be deemed an

elector, unless such person shall be restored to the rights of citizenship in a manner


14
   N.C. CONST., art. VI, § 1 (1868),
https://www.carolana.com/NC/Documents/NC_Constitution_1868.pdf.
15
 See generally William Mabry, White Supremacy and the North Carolina Suffrage
Amendment, 13 N.C. Hist. Rev. 1 (1936).
16
   For example, the 1868 Constitution was amended to permit the General Assembly to
enact legislation to change local government positions from elected offices to
appointments. N.C. CONST., amend. XXV (as amended in 1875). “The purpose of this
amendment, as was well understood, was to block control of local government in the
eastern counties by [B]lacks who were in the majority there.” John V. Orth, North
Carolina Constitutional History, 70 N.C. L. Rev. 1759, 1783 (1992). The 1875
constitutional amendments also included provisions establishing segregated education in
public schools and prohibiting interracial marriage. See N.C. CONST., art. IX § 2, art. XIV
§ 8 (as amended in 1875),
https://www.carolana.com/NC/Documents/NC_Constitution_as_Amended_by_1875_Co
nvention.pdf.


                                             12




     Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 14 of 61
prescribed by law.”17 It was widely understood that this provision would

disproportionately impact Black North Carolinians.18

         28.    In 1877, the North Carolina Legislature enacted a new law imposing strict

criminal liability on individuals convicted of disenfranchising offenses who voted before

they were restored to the rights of citizenship:

                If a person be challenged as being convicted of any crime
                which excludes him from the right of suffrage, he shall be
                required to answer any questions in relation to such alleged
                conviction; but his answer to such questions shall not be used
                against him in any criminal prosecution, but if any person so
                convicted shall vote at any election, without having been
                legally restored to the rights of citizenship, he shall be
                deemed guilty of an infamous crime, and, on conviction
                thereof, shall be punished by a fine not exceeding one
                thousand dollars, or imprisonment at hard labor not exceeding
                two years, or both.19

The law did not include an intent requirement. Rather, criminal liability attached even if

the individual was not aware that he was ineligible to vote due to his criminal conviction.

This racially discriminatory criminal law remains on the books today, virtually

unchanged since 1877.




17
     N.C. CONST. (1868), art. VI § 1 (as amended in 1875).
18
  See, e.g., The Centennial (Warrenton, N.C. Aug. 25, 1876), at 2 (“[T]he great majority
of the criminals are negroes . . . .”).
19
   1876–77 N.C. Sess. Laws 537 (emphasis added),
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/196439.
                                             13




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 15 of 61
            A.    In 1899, the North Carolina General Assembly reenacted the Strict
                  Liability Voting Law with unequivocal discriminatory intent.

            29.   During the 1880s and 1890s, Black individuals in North Carolina slowly

amassed political power through the exercise of their right to vote. In 1898, the State

Democratic Executive Committee of North Carolina (the “Committee”) enumerated a list

of Black elected officials in counties around the state, and asserted that “any one can see

how the negro is progressing as a ruler of white men.”20 The Committee warned that

“[g]radually, step by step, the negroes have been given dominion over many of our

towns, and unless the white people unite to stop it, they will obtain control over every

town in the State.”21 The Committee posited that “negro rule is a curse to both races.”22

            30.   The Committee reported that Black voters accounted for “fully one-third”

of all votes cast “in any general election in the State.”23 According to the Democratic

Committee’s calculations, there were “at least 120,000 negro voters in the State; and it is

rare that one of them fails to vote.”24

            31.   The Committee claimed that Black individuals engaged in widespread


20
  Democratic Executive Committee of North Carolina, The Democratic Hand Book 145
(1898), https://docsouth.unc.edu/nc/dem1898/dem1898.html.
21
   Id. at 48; see also id. at 145 (“[I]f the negro progresses in office-holding in the future as
in the last two or three years, it will not be long before he is in absolute control.”).
22
     Id. at 32.
23
     Id. at 37.
24
     Id.


                                               14




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 16 of 61
voting fraud, and specifically highlighted purported voting by Black individuals with

felony convictions. The Committee asserted that “[u]nder the election law of 1895, . . .

negro boys under twenty-one years of age, negroes imported from beyond the borders of

the State, negro ex-convicts and negro repeaters were registered and voted galore. The

doors of fraud were thrown wide open to these irresponsible and ignorant voters and no

protection whatsoever was afforded to the honest voters of the State.”25 The Committee

contended that Black individuals “were of a roving disposition, moved from place to

place, and could readily conceal their identity. For the same reason it was easy to import

them from other communities and to register ex-convicts and boys under twenty-one

years of age. These facts . . . made it easy for them, with little danger of detection, to

register and vote at several different places”26

          32.     The Committee argued that “this is a white man's country and white men

must control and govern it. They must govern it not only because they are white men, but

because they can do it better than the negro. The negro has, whenever tried, demonstrated

his unfitness and inability to rule. It is better for the negro, as well as for the white man,

that the white man should make and administer the laws.”27 The Committee stated that it


25
  Id. at 88; see also id. at 86 (“There are instances . . . in many of the negro counties,
where negro election officers have been shown to have persuaded negroes to register,
knowing them to be ex-convicts or under age . . . .”).
26
     Id. at 84.
27
     Id. at 38.


                                               15




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 17 of 61
is “the special mission of the Democratic Party to rescue the white people of the east

from the curse of negro domination,” and promised that “[t]here is one thing the

Democratic Party never has done and never will do—and that is to set the negro up to

rule over white men.”28 The Committee “denounce[d] all enactments of the last two

Legislatures by which cities and towns in the State have been turned over to negro

domination,” and “pledge[d] . . . to enact such laws as will give security and protection to

the property and people of every town and community in the State.”29

            33.    The Committee represented that “the white men of the State . . . do not

practice carrying elections by fraud.”30 But in the November 1898 election, the

Democratic Party “resorted to the threat of violence,” and held rallies at which “large

groups of men . . . openly brandishing weapons rode through predominantly African

American neighborhoods in an effort to scare away potential Republican voters from the

polls.”31 The Democrats “won a majority of the seats in the legislature and quickly began

work on legislation that would effectively disenfranchise African American voters for




28
     Id.
29
     Id. at 189.
30
     Id. at 92.
31
  The North Carolina Election of 1898: An Introduction, The University of North
Carolina at Chapel Hill, https://exhibits.lib.unc.edu/exhibits/show/1898/history (last
visited Sept. 24, 2020).


                                                 16




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 18 of 61
decades to come.”32

            34.   In 1899, the General Assembly enacted An Act to Regulate Elections (the

“1899 Election Act”).33 Consistent with the 1875 constitutional amendment, the 1899

Election Act provided that “persons who upon conviction or confession in open court

shall have been adjudged guilty of felony or other crime infamous by the laws of this

state” after January 1, 1867 “shall not be allowed to register or vote in this state . . .

unless they shall have been legally restored to the rights of citizenship.”34

            35.   The 1899 Election Act reenacted the Strict Liability Voting Law almost

verbatim:

                  If any person be challenged as being convicted of any crime
                  which excludes him from the right of suffrage, he shall be
                  required to answer any questions in relation to such alleged
                  convictions; but his answer to such questions shall not be
                  used against him in any criminal prosecution, but if any
                  person so convicted shall vote at the election, without having
                  been restored to the rights of citizenship he shall be guilty of
                  an infamous crime, and punished by a fine not exceeding one
                  thousand dollars or imprisoned at hard labor not exceeding
                  two years or both.35

Like the original version enacted in 1877, the 1899 version of the Strict Liability Voting


32
     Id.
33
   See 1899 N.C. Sess. Laws 658,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229909/rec/1.
34
     Id. at 665, https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229916/rec/1.
35
   Id. at 681 (emphasis added),
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229932.
                                                 17




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 19 of 61
Law included no intent requirement.

         36.      While the 1899 Act imposed felony-level criminal penalties on individuals

with felony convictions who voted without any fraudulent intent, that same Act

established only misdemeanor-level penalties for active interference with elections

through violence or intimidation. For example, the 1899 Act provided that:

               • “Any person who by force and violence shall break up or stay any election
                 by assaulting the officers thereof or depriving them of the ballot boxes or
                 by any other means, his aiders and abettors, shall be guilty of a
                 misdemeanor and imprisoned not more than three months and pay such fine
                 as the court shall adjudge, not exceeding one hundred dollars.36

               • “Any person who shall discharge from employment, withdraw patronage
                 from or otherwise injure, threaten, oppress or attempt to intimidate any
                 qualified voter of this state because of the vote such voter may or may not
                 have cast in any election shall be guilty of a misdemeanor.”37

               • “If any person shall interrupt or disturb the registrar while actually engaged
                 in the registration of voters or the registrar or judges of election while
                 holding the election or in counting and adding up the result thereof, or the
                 board of county canvassers or the state board of canvassers while engaged
                 in the discharge of their official duties, or behave in a disorderly or
                 boisterous manner in the presence of said officers while so engaged in the
                 legal discharge of the duties of their several positions, such person shall be
                 guilty of a misdemeanor and shall be fined not more than fifty dollars or
                 imprisoned not more than thirty days.”38

         37.      In 1900, the North Carolina General Assembly approved an amendment to




36
     Id. at 676, https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229927.
37
     Id. at 677, https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229928.
38
     Id. at 676–77, https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229927.
                                                18




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 20 of 61
the state constitution (the “Suffrage Amendment”) that broadened the scope of the state’s

criminal disenfranchisement exception as follows:

                  No person who has been convicted, or who has confessed his
                  guilt in open court upon indictment, of any crime, the
                  punishment of which is now, or may hereafter be,
                  imprisonment in the State’s prison, shall be permitted to vote,
                  unless the said person shall be first restored to citizenship in
                  the manner prescribed by law.39

The Suffrage Amendment also established a poll tax, a literacy test and a grandfather

clause.40 The Suffrage Amendment was “specifically designed to disenfranchise [B]lack

voters.” Gingles v. Edmisten, 590 F. Supp. 345, 359 (E.D.N.C. 1984), aff’d in part, rev’d

in part sub nom, Thornburg v. Gingles, 478 U.S. 30 (1986).

            B.    The key features of the Strict Liability Voting Law have remained
                  intact since 1899.

            38.   In 1931, the North Carolina General Assembly enacted An Act to Make

More Effective the Control of the State Over Corrupt Practices in Primaries and

Elections (“1931 Act”).41 The 1931 Act reenacted many of the voting crimes included in




39
   1900 N.C. Sess. Laws 55, amending N.C. CONST., art. VI, § 2,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/226838.
40
     Id.
41
   See 1931 N.C. Sess. Laws 438,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/239722.


                                                 19




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 21 of 61
the 1899 Act, including the Strict Liability Voting Law.42 There were some differences

between the 1899 Act and the 1931 Act. For instance, the 1931 Act grouped together

misdemeanor-level election crimes and felony-level election crimes.43 The 1931 Act also

provided uniform penalties for felony-level election crimes: any individual convicted of a

felony-level election crime, including a violation of the Strict Liability Voting Law,

would “be imprisoned in the State’s prison not less than four months or fined not less

than one thousand dollars or both, in the discretion of the Court.”44

         39.    The 1931 Act streamlined the language of the 1899 version of the Strict

Liability Voting Law, and specified that the law applied with equal force to primary

elections. But the key features of the 1931 version of the Strict Liability Voting Law were

identical to the 1899 Act version—that is, voting while ineligible because of a prior

felony conviction was itself a felony under North Carolina law, and one for which no

intent element was required to prove culpability.




42
   See id. at 441-445,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/239725.
43
     See id.
44
     Id. at 443, https://digital.ncdcr.gov/digital/collection/p249901coll22/id/239727.

                                               20




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 22 of 61
                1899 Act                              1931 Act


 Statutory      “[I]f any person . . . convicted of   “It shall be unlawful: . . . [f]or any
 language       any crime which excludes him          person, convicted of a crime which
                from the right of suffrage            excludes him from the right of
                . . . shall vote at the election      suffrage, to vote at any primary or
                without having been restored to       election without having been
                the rights of citizenship he shall    restored to the right of citizenship in
                be deemed guilty of an infamous       due course and by the method
                crime . . . ” 45                      provided by law”46

 Applies to     Any person convicted of a “crime Any person convicted of a “crime
                which excludes him from the      which excludes him from the right
                right of suffrage”               of suffrage”

 Offending      To “vote at the election without      To “vote at any primary or election
 conduct        having been restored to the rights    without having been restored to the
                of citizenship”                       right of citizenship in due course
                                                      and by the method provided by
                                                      law”

 Scienter     No scienter requirement                 No scienter requirement
 requirement?

 Offense        Felony47                              Felony
 level?



45
   1899 N.C. Sess. Laws 681,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/229932.
46
   1931 N.C. Sess. Laws 444,
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/239728.
47
   Any crime punishable by imprisonment was a felony at the time of the 1899 Act. See
State v. Bryan, 16 S.E. 909, 909 n.1 (N.C. 1893) (“Act 1891, c. 205 declares ‘that a
felony is a crime which may be punishable by either death or imprisonment. Any other
crime is a misdemeanor.’”).


                                             21




     Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 23 of 61
         40.   The 1931 Act also reenacted the misdemeanor-level penalties codified in

the 1899 Act for active interference with elections through violence or intimidation.

 1899 Act—Misdemeanors                           1931 Act—Misdemeanors

 “Any person who by force and violence           “It shall be unlawful: . . . For any person
 shall break up or stay any election by          to break up or by force or violence to stay
 assaulting the officers thereof or depriving    or to interfere with the holding of any
 them of the ballot boxes or by any other        primary or election, to interfere with the
 means, his aiders and abettors, shall be        possession of any ballot box, election
 guilty of a misdemeanor . . . .”48              book, ticket or return sheet by those
                                                 entitled to possession of the same under
                                                 the law . . . .”49

 “Any person who shall discharge from            “It shall be unlawful: . . . For any person,
 employment, withdraw patronage from, or         directly or indirectly, to discharge or
 otherwise injure, threaten, oppress or          threaten to discharge from employment, or
 attempt to intimidate any qualified voter       otherwise intimidate or oppress any
 of this state because of the vote such voter    legally qualified voter on account of any
 may or may not have cast in any election        vote such voter may cast or consider or
 shall be guilty of a misdemeanor.”50            intend to cast, or not to cast, or which he
                                                 may have failed to cast;”51

 “If any person shall interrupt or disturb the   “It shall be unlawful: . . . For any person
 registrar while actually engaged in the         to be guilty of any boisterous conduct so
 registration of voters or the registrar or      as to disturb any member of any election
 judges of election while engaged in             or canvassing board or any registrar or
 holding the election or in counting and         judge of elections in the performance of
 adding up the result thereof, or the board
 of county canvassers or the state board of

48
     1899 N.C. Sess. Laws 676 (emphasis added), supra note 36.
49
   1931 N.C. Sess. Laws 441 (emphasis added),
https://digital.ncdcr.gov/digital/collection/p249901coll22/id/239725.
50
     1899 N.C. Sess. Laws 677 (emphasis added), supra note 37.
51
     1931 N.C. Sess. Laws 441 (emphasis added), supra note 49.


                                                22




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 24 of 61
 1899 Act—Misdemeanors                            1931 Act—Misdemeanors

 canvassers while engaged in the discharge        his duties as imposed by law.”53
 of their official duties, or behave in a
 disorderly or boisterous manner in the
 presence of said officers while so engaged
 in the discharge of their official duties, or
 obstruct such officers in the legal
 discharge of the duties of their several
 positions, such person shall be guilty of a
 misdemeanor . . . .”52


         41.   Since 1931, the General Assembly has changed just one single word (and

removed one comma) in the Strict Liability Voting Law, as noted below:

               It shall be unlawful: . . . For any person, convicted of a crime
               which excludes him the person from the right of suffrage, to
               vote at any primary or election without having been restored
               to the right of citizenship in due course and by the method
               provided by law.54

The Strict Liability Voting Law has otherwise remained completely intact.

         42.   The General Assembly has also left intact the 1899 laws imposing low-

level criminal penalties for certain serious election crimes. Under present-day North

Carolina law, it is merely a Class 2 misdemeanor to interfere with an election by force or

violence, or to intimidate a legally qualified voter. N.C. GEN. STAT. §§ 163-274(4–5, 7).



52
     1899 N.C. Sess. Laws 676–77, supra note 36.
53
     1931 N.C. Sess. Laws 441 (emphasis added), supra note 49.
54
  N.C. GEN. STAT. § 163-275(5) (edited to reflect changes from 1931 N.C. Sess. Laws
444).
                                                 23




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 25 of 61
 1899 Act—Misdemeanors                           Present-Day Law—Misdemeanors


 “Any person who by force and violence           “It shall be unlawful: . . . For any person
 shall break up or stay any election by          to break up or by force or violence to stay
 assaulting the officers thereof or depriving    or interfere with the holding of any
 them of the ballot boxes or by any other        primary or election, to interfere with the
 means, his aiders and abettors, shall be        possession of any ballot box, election
 guilty of a misdemeanor . . . .”55              book, ballot or return sheet by those
                                                 entitled to possession of the same under
                                                 the law . . . .”56


 “Any person who shall discharge from            “It shall be unlawful: . . . For any person,
 employment, withdraw patronage from, or         directly or indirectly, to discharge or
 otherwise injure, threaten, oppress or          threaten to discharge from employment, or
 attempt to intimidate any qualified voter       otherwise intimidate or oppose any legally
 of this state because of the vote such voter    qualified voter on account of any vote
 may or may not have cast in any election        such voter may cast or consider or intend
 shall be guilty of a misdemeanor.”57            to cast, or not to cast, or which that voter
                                                 may have failed to cast;”58




55
     1899 N.C. Sess. Laws 676 (emphasis added), supra note 36.
56
     N.C. GEN. STAT. § 163-274(4) (emphasis added).
57
     1899 N.C. Sess. Laws 677 (emphasis added), supra note 37.
58
     N.C. GEN. STAT. § 163-274(7) (emphasis added).


                                                24




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 26 of 61
 1899 Act—Misdemeanors                           Present-Day Law—Misdemeanors


 “If any person shall interrupt or disturb the   “It shall be unlawful: . . . For any person
 registrar while actually engaged in the         to be guilty of any boisterous conduct so
 registration of voters or the registrar or      as to disturb any member of any election
 judges of election while engaged in             board or any chief judge or judge of
 holding the election or in counting and         election in the performance of that
 adding up the result thereof, or the board      person’s duties as imposed by law.”60
 of county canvassers or the state board of
 canvassers while engaged in the discharge
 of their official duties, or behave in a
 disorderly or boisterous manner in the
 presence of said officers while so engaged
 in the discharge of their official duties, or
 obstruct such officers in the legal
 discharge of the duties of their several
 positions, such person shall be guilty of a
 misdemeanor . . . .”59



         43.   The Strict Liability Voting Law is an outlier in North Carolina’s election

laws. Virtually every other election crime punishable as a Class I felony requires intent.

For example, it is unlawful:

               • “For any person fraudulently to cause that person's name to be placed
                 upon the registration books of more than one election precinct or
                 fraudulently to cause or procure that person's name or that of any other
                 person to be placed upon the registration books in any precinct when
                 registration in that precinct does not qualify the person to vote legally
                 therein, or to impersonate falsely another registered voter for the
                 purpose of voting in the stead of the other voter.” N.C. GEN. STAT.
                 § 163-275(1) (emphasis added).


59
     1899 N.C. Sess. Laws 676–77, supra note 37.
60
     N.C. GEN. STAT. § 163-274(5) (emphasis added).
                                             25




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 27 of 61
               • “For any person who is an election officer, a member of an election
                 board or other officer charged with any duty with respect to any primary
                 or election, knowingly to make any false or fraudulent entry on any
                 election book or any false or fraudulent returns, or knowingly to make
                 or cause to be made any false statement on any ballot, or to do any
                 fraudulent act or knowingly and fraudulently omit to do any act or make
                 any report legally required of that person.” Id. § 163-275(3) (emphasis
                 added).

               • “For any person knowingly to swear falsely with respect to any matter
                 pertaining to any primary or election.” Id. § 163-275(4) (emphasis
                 added).

               • “For any person with intent to commit a fraud to register or vote at more
                 than one precinct or more than one time, or to induce another to do so,
                 in the same primary or election, or to vote illegally at any primary or
                 election.” Id. § 163-275(7) (emphasis added).

               • “For any chief judge or any clerk or copyist to make any entry or copy
                 with intent to commit a fraud.” Id. § 163-275(8) (emphasis added).

               • “For any election official or other officer or person to make, certify,
                 deliver or transmit any false returns of any primary or election, or to
                 make any erasure, alteration, or conceal or destroy any election ballot,
                 book, record, return or process with intent to commit a fraud.” Id. § 163-
                 275(9) (emphasis added).

       44.     Yet there is no intent requirement of any kind under the Strict Liability

Voting Law. As the NCSBE has explained, “[t]he language contained in the felon voting

statute does not include an element of intent, such that violating the statute does not

require evidence that the statute was knowingly violated for a possible violation to have

occurred.”61


61
  August 12, 2018 Letter from the Chief Investigator of the NCSBE to the District
Attorney for Judicial District 16A (“Aug. 12, 2018 NCSBE Letter”) (Exhibit 3), at 1.
                                             26




     Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 28 of 61
         45.    The penalties for violating the Strict Liability Voting Law are exceedingly

harsh: An individual who mistakenly votes while on parole, probation or post-release

supervision for a felony conviction may be imprisoned for up to two years.62

II.      North Carolina’s Strict Liability Voting Law Disproportionately Impacts
         Black Individuals.

         46.    Black individuals constitute an outsized percentage of individuals in North

Carolina who are no longer incarcerated but are still serving some aspect of a sentence

for a felony conviction—the category of individuals the Strict Liability Voting Law

targets. While Black individuals account for only 22% of the North Carolina’s

population, they constitute 42% of those on probation or post-release supervision for a

felony conviction in North Carolina state courts.63

         47.    In the course of an audit of the 2016 presidential election, the NCSBE

determined that 441 individuals with felony convictions may have voted before their




62
     See N.C. GEN. STAT. § 15A-1340.17; Bell Dep. (Exhibit 1) at 127:4–9.
63
   United States Census, Quick Facts North Carolina,
https://www.census.gov/quickfacts/NC (last visited Sept. 23, 2020); Expert Report on
North Carolina’s Disenfranchisement of Individuals on Probation and Post-Release
Supervision, Professor Frank R. Baumgartner, Richard J. Richardson Distinguished
Professor of Political Science, University of North Carolina at Chapel Hill, CSI (May 8,
2020), at 3–4, https://www.documentcloud.org/documents/6887554-Expert-Report-of-
Frank-R-Baumgartner-Reenfranch.html.


                                              27




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 29 of 61
sentences were completed.64 66% of these individuals were Black.65

          48.    The NCSBE referred these cases to the state’s District Attorneys, as

required under state law. See N.C.G.S. § 163-22(d) (requiring the NCSBE to “report

violations of the election laws to the Attorney General or district attorney or prosecutor of

the district for further investigation and prosecution”).66

          49.    “[S]ome [D]istrict [A]ttorneys express[ed] understandable concern that a

felon who has voted may not have been aware of the unlawfulness of his actions.”67

Many District Attorneys “summarily declined” to bring charges because they

“determined there was insufficient evidence to prove that the defendant was ever notified

of his or her ineligibility to vote.”68

          50.    But in April 2018, the District Attorney of Alamance County charged




64
     Post-Election Audit Report (Exhibit 2) at 3.
65
     NCSBE Response to Public Records Request (May 29, 2018) (Exhibit 4).
66
     See also Post-Election Audit Report at 3.
67
     Id. at Appendix 7.
68
   August 9, 2017 Letter from the Chief Investigator of the NCSBE to the General
Counsel of the North Carolina Department of Public Safety, the Chief Legal Counsel for
Governmental Affairs of the Judicial Branch of the North Carolina Administrative Office
of the Courts, and the President of the North Carolina Conference of District Attorneys
(“Aug. 9, 2017 NCSBE Letter”) (Exhibit 5), at 1; see also id. at 4-8 (communications
from District Attorneys declining to prosecute violations of the Strict Liability Voting
Law).


                                                 28




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 30 of 61
twelve individuals (“the Alamance 12”) with violating the Strict Liability Voting Law.69

Black individuals comprise less than 21% of Alamance County’s population.70 But nine

members of the Alamance 12 (75% of those prosecuted) were Black. 71 The Washington

Post reported that “[i]n the case of the Alamance 12, . . . most seem to have had no intent

to break the law; they were simply unaware of it.”72

         51.    The New York Times separately interviewed five of the members of the

Alamance 12. Each “said their votes were an unwitting mistake—a product of not

understanding the voter forms they signed and not knowing the law. They said they

believed they were allowed to vote because election workers let them fill out voter

registration and eligibility forms, then handed them ballots. They said they never would

have voted if anyone had told them they were ineligible.” 73

         52.    Several Black members of the Alamance 12 moved to dismiss the charges




69
     Healy, supra note 4.
70
   United States Census, Quick Facts: Alamance County, North Carolina,
https://www.census.gov/quickfacts/alamancecountynorthcarolina (last visited Sept. 23,
2020).
71
     Healy, supra note 4.
72
  Editorial Board, “An Assault on minority voting continues in North Carolina,” THE
WASH. POST (Aug. 12, 2018), https://www.washingtonpost.com/opinions/an-assault-on-
minority-voting-continues-in-north-carolina/2018/08/12/b60ea52c-9a8f-11e8-8d5e-
c6c594024954_story.html.
73
     Healy, supra n. 4.


                                            29




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 31 of 61
on the grounds that the Strict Liability Voting Law violates the Equal Protection Clauses

of the United States and North Carolina constitutions.74 The Equal Protection claims were

never adjudicated because the defendants ultimately pled guilty to misdemeanor charges

of obstruction of justice, in exchange for a dismissal of the felony charges under the Strict

Liability Voting Law.75

            53.   In August 2019, the Hoke County District Attorney charged four

individuals with violating the Strict Liability Voting Law.76 All four individuals are

Black.77

            54.   One of the individuals charged in Hoke County, Lanisha Bratcher, was

arrested the day after she was discharged from the hospital for a miscarriage.78 She was




74
   SCSJ Challenges NC Law that punishes returning citizens with felonies for voting
while ineligible, Southern Coalition for Social Justice (June 8, 2018),
https://www.southerncoalition.org/scsj-challenges-nc-law-punishes-returning-citizens-
felonies-voting-ineligible/.
75
   Statement Regarding Alamance County Voters Accused of Voting While Ineligible,
Southern Coalition for Social Justice (Aug. 13, 2018),
https://www.southerncoalition.org/statement-regarding-alamance-county-voters-accused-
voting-ineligible/.
76
     Baez, supra note 4.
77
     Id.
78
  Sam Levine, “A black woman faces prison because of a Jim Crow-era plan to ‘protect
white voters,’” GUARDIAN (Dec. 16, 2019), https://www.theguardian.com/us-
news/2019/dec/16/north-carolina-felony-vote-law-black-woman.


                                              30




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 32 of 61
mourning the loss of her baby when the police came to her door.79 Ms. Bratcher

explained that she did not know she was ineligible to vote in the 2016 election. “I had no

intention to trick anybody or to be malicious in any kind of way. . . . If you expect us to

know that we should know we should not do something then we should not be on the list

or even allowed to do it.”80

            55.   Like the Alamance County defendants, Ms. Bratcher moved to dismiss the

charges against her on the grounds that the Strict Liability Voting Law violates the Equal

Protection Clauses of the United States and North Carolina constitutions.81 The District

Attorney’s Office responded by dismissing the charges against her under the Strict

Liability Voting Law, and then bringing two new indictments that doubled the felony

charges against her under a different provision of the same statute (N.C. GEN. STAT.

§ 163-275(4)).82

            56.   Some of the individuals prosecuted under the Strict Liability Voting Law




79
     Id.
80
     Id.
81
  Motion to Dismiss Under the 14th Amendment of the U.S. Constitution and Article I,
§ 19 of the N.C. Constitution, State of North Carolina v. Bratcher-Bain, No. 19-CRS-
051171 (N.C. Super. Ct. Oct. 8, 2019), http://renapply.web.unc.edu/files/2019/12/S-v-
Bratcher-EP-Discrim-MTD-Oct-2019.pdf.
82
  Sam Levine, “A black woman faces prison for a voting mistake. Prosecutors just
doubled the charges,” GUARDIAN (July 21, 2020), https://www.theguardian.com/us-
news/2020/jul/21/voting-arrest-racist-law-north-carolina-lanisha-brachter.


                                               31




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 33 of 61
have expressed a deep-seated fear of voting in the future. “[I]t’s going to really take a

mighty wind from heaven to make me vote again,” says Keith Sellars, a 45-year old

Black member of the Alamance 12 who was “arrested . . . in the middle of a highway,

while his 10- and 7-year old daughters cried in the back seat.”83

         57.    Anthony Haith, another Black member of the Alamance 12, has said, “I am

still fearful of voting now. I do not want to go to jail for voting. . . . I honestly do not

know if I will ever vote again[.]”84 Mr. Haith has “said he would tell his four children

also not to vote.”85

         58.    Taranta Holman, also a Black member of the Alamance 12, has similarly

said he will never cast another ballot. “Even when I get this cleared up, I still won’t vote.

. . . That’s too much of a risk.” 86

         59.    Lanisha Bratcher, whose felony charges remain pending, says “[s]he’s not


83
   Sam Levine, “They Didn’t Know They Were Ineligible to Vote. A Prosecutor Went
After Them Anyway,” HUFFPOST (Aug. 13, 2018),
https://www.huffpost.com/entry/alamance-county-felon-
voting_n_5b71f4d8e4b0530743cca87d.
84
   Affidavit of Anthony Haith (“Haith Aff.”) at ¶¶ 10, 14, Exhibit A. to Brief of Amici
Curiae, North Carolina Justice Center and Down Home NC, CSI (July 23, 2020),
https://assets.documentcloud.org/documents/7009817/Amicus-NC-Justice-Center-and-
Down-Home.pdf.
85
   The Observer Editorial Board, “Another Attack on Voting in North Carolina,”
CHARLOTTE OBSERVER (Aug. 14, 2018),
https://www.charlotteobserver.com/opinion/editorials/article216646385.html.
86
     Healy, supra note 4.


                                               32




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 34 of 61
sure if she’ll ever vote again, even once she’s legally allowed to.”87 But her husband has

urged her to reconsider: “If you don’t vote again, then the law would have done exactly

what it was supposed to do, which is to suppress your vote. . . . If they’ve got you afraid,

then the law did what it’s supposed to do.” 88

III.        The Strict Liability Voting Law Fails to Provide Fair Notice of Criminal
            Liability.

            60.   The Strict Liability Voting Law renders it a Class I felony “[f]or any person

convicted of a crime which excludes the person from the right of suffrage, to vote at any

primary or election without having been restored to the right of citizenship in due course

and by the method provided by law.” N.C. GEN. STAT. § 163-275(5).

            61.   But the Strict Liability Voting Law does not define which crimes

“exclude[] the person from the right of suffrage,” nor does it provide any information

concerning how an individual may be “restored to the right of citizenship.” To understand

which crimes are disenfranchising, a prospective voter must turn to the statute entitled,

Qualifications to vote; exclusion from electoral franchise, which provides as follows:

                  [T]he following classes of persons shall not be allowed to
                  vote in this State: . . . Any person adjudged guilty of a felony
                  against this State or the United States, or adjudged guilty of a
                  felony in another state that also would be a felony if it had
                  been committed in this State, unless that person shall be first
                  restored to the rights of citizenship in the manner prescribed
                  by law.


87
     Levine, supra note 78.
88
     Id.
                                                 33




           Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 35 of 61
N.C. GEN. STAT. § 163-55(a)(2) (“Criminal Disenfranchisement Law”). The Criminal

Disenfranchisement Law mirrors the disenfranchisement provision of the state

constitution. N.C. CONST., art. VI, § 2(3).

       62.    To determine how to be “restored to the rights of citizenship,” a prospective

voter must look outside the state’s election code to Chapter 13, entitled Citizenship

Restored. Pursuant to N.C. GEN. STAT. § 13-1 (the “Citizenship Restoration Law”), an

individual convicted of a disenfranchising crime regains citizenship rights upon his or her

“unconditional discharge.” The Citizenship Restoration Law provides in its entirety as

follows:

              Any person convicted of a crime, whereby the rights
              of citizenship are forfeited, shall have such rights
              automatically restored upon the occurrence of any one of the
              following conditions:

              (1) The unconditional discharge of an inmate, of a
                  probationer, or of a parolee by the agency of the State
                  having jurisdiction of that person or of a defendant under
                  a suspended sentence by the court.

              (2) The unconditional pardon of the offender.

              (3) The satisfaction by the offender of all conditions of a
                  conditional pardon.

              (4) With regard to any person convicted of a crime against the
                  United States, the unconditional discharge of such person
                  by the agency of the United States having jurisdiction of
                  such person, the unconditional pardon of such person or
                  the satisfaction by such person of a conditional pardon.

              (5) With regard to any person convicted of a crime in another
                  state, the unconditional discharge of such person by the
                                              34




     Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 36 of 61
                  agency of that state having jurisdiction of such person, the
                  unconditional pardon of such person or the satisfaction by
                  such person of a conditional pardon.89

Id. (emphasis added). The Citizenship Restoration Law does not specifically mention the

restoration of voting rights.

       63.    Neither the Citizenship Restoration Law nor any other North Carolina

statute defines the term “unconditional discharge.” The NCSBE also does not define the

term “unconditional discharge” anywhere in the state’s Voter Registration Application or

on the section of the NCSBE’s website entitled, Registering as a Person in the Criminal

Justice System (“NCSBE Website”).90

       64.    The State has construed the Citizenship Restoration Law as “preclud[ing]

the restoration of citizenship rights until the completion of the sentence, including any

period of parole, post-release supervision or probation.”91 Parole was abolished in North



89
   The Citizenship Restoration Law, which provides for automatic re-enfranchisement,
was first enacted in 1971. Prior to the enactment of the Citizenship Restoration Law,
individuals with felony convictions had to petition the court for the restoration of voting
rights.
90
   See North Carolina Voter Registration Application, available at
https://dl.ncsbe.gov/Voter_Registration/NCVoterRegForm_06W.pdf (last visited Sept.
23, 2020); see also Registering as a Person in the NC Criminal Justice System, NCSBE,
https://www.ncsbe.gov/registering/who-can-register/registering-person-nc-criminal-
justice-system (last visited Sept. 23, 2020).
91
   Order on Plaintiffs’ Motion for Summary Judgment, CSI (Sept. 4, 2020), at 5,
https://assets.documentcloud.org/documents/7202707/19-CVS-15941-Order-on-Plt-
MSJ.pdf.


                                             35




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 37 of 61
Carolina in 1994; the General Assembly instead imposed post-release supervision for all

individuals convicted of felonies under the Structured Sentencing Act.92 Yet until a few

months ago, the State’s Voter Registration Application, Absentee Ballot Application and

Certificate, and One-Stop Application (pursuant to which an individual can register to

vote during early voting) made no mention of post-release supervision.93

         65.    The NCSBE’s script for poll workers to use when verifying voter eligibility

also failed to mention post-release supervision; poll workers were simply instructed to

ask whether prospective voters “have completed their sentence, including any probation

or parole.”94 Defendant Karen Brinson Bell, the Executive Director of the NCSBE, has

testified that an individual on post-release supervision who answered “no” to this

question “would be allowed to vote” by the poll worker, but “could then be prosecuted

for the crime of illegally voting.”95

         66.    Some individuals convicted of felonies in North Carolina are sentenced to

unsupervised probation; these individuals may not even realize that they are legally on


92
  See Post-Release Supervision and Parole Commission, North Carolina Department of
Public Safety, https://www.ncdps.gov/about-dps/boards-commissions/post-release-
supervision-parole-commission.
93
  See Prior Version of the North Carolina Voter Registration Application, at 2,
Instruction for Section 1 (Exhibit 6); Prior Version of the One Stop Application (Exhibit
7); Bell Dep. (Exhibit 1) at 82:18–86:9, 94:14–96:4, 112:1-23.
94
     Bell Dep. (Exhibit 1) at 98:3–100:17.
95
     Id. at 105:12–106:5.


                                             36




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 38 of 61
probation because they are not subject to the oversight of a probation officer.96

          67.    The confusion caused by the State’s voting materials is exacerbated by the

State’s inadequate procedures for notifying individuals with felony convictions that they

are ineligible to vote. When the NCSBE “conducted interviews of suspected violators” of

the Strict Liability Voting Law following the 2016 post-election audit, the NCSBE

discovered “a wide pattern of defendants in multiple counties who claim[ed] they were

never informed of their loss of voting rights upon conviction and sentencing.”97

          68.    The NCSBE determined that there were “deficiencies in the notice provided

to felons who are still serving an active felony sentence, notably during the periods of

probation and parole—the window during which current felons tend to vote.”98

Specifically, the NCSBE found that “there was no documented procedure by which

convicted felons were informed of the loss of their voting rights by probation officers

while on felony probation/parole/supervised release.”99 The NCSBE also found that

“associated court judgments and plea agreements . . . did not inform felons upon a plea or


96
   In 2019, 249 individuals convicted of felonies were sentenced to unsupervised
probation. Structured Sentencing Statistical Report: Fiscal Year 2019, North Carolina
Sentencing and Policy Advisory Commission, at 21,
https://www.nccourts.gov/assets/documents/publications/FY-2019-Statistical-Report-
Web_Combined.pdf?H5Ee8hJhBdhzh_BVFmV4L9tcbiQXnmaB.
97
     Aug. 9, 2017 NCSBE Letter (Exhibit 5), at 1.
98
     Id. at 2.
99
     Aug. 12, 2018 NCSBE Letter (Exhibit 3), at 2.


                                              37




         Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 39 of 61
at sentencing that they had lost their eligibility to vote while serving an active felony

sentence, including probation/parole/supervised release.”100

       69.    Neither the standard guilty plea form in North Carolina nor the statutes

requiring judges to inform defendants of their rights upon conviction contain any

reference to the loss of voting rights. See, e.g., N.C. GEN. STAT. § 15A-1022. Under

North Carolina law, the only entity statutorily required to notify an individual with a

felony conviction of the loss of voting rights pending full sentence completion is the

county board of elections, which must send removal letters “to the last known address of

registered voters who appear on the convicted felon list.”101 List maintenance, though—

that is, the accuracy of North Carolina’s voter registration lists—remains the ultimate

responsibility of the NCSBE. N.C. GEN. STAT. § 163-82.11(a, c). No statutorily-

mandated notification procedures apply to individuals who were not registered to vote at

the time they were convicted of a felony.

       70.    Anthony Haith, one of the members of the Alamance 12, is among the

victims of the State’s inadequate notification procedures. He explained: “When I voted in

the 2016 election, I was still on probation for a previous conviction. I did not know I was

unable to vote, or I would not have voted. When I was put on probation, I was informed


100
   Id. at 2. The North Carolina Department of Public Safety has since revised its
probation brochure “to include information concerning loss of voting rights.” Id.
101
   Aug. 9, 2017 NCSBE Letter (Exhibit 5) at 2; see also N.C. GEN. STAT. §163-
82.14(c)(3).


                                              38




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 40 of 61
of many things that I could not do or have. However, no one ever told me that I could not

vote.”102

         71.     The NCSBE has recognized that although “individuals are required to

affirm that they are not serving an active felony sentence both when registering to vote

and presenting to vote,” “not all voters read this language prior to signing” the forms.103

This may be the consequence of low adult literacy levels through the State: For example,

24% of adults in Alamance County and 26% of adults in Hoke County lack basic literacy

skills.104

         72.     The NCSBE has also acknowledged that “some forms, such as the federal

voter registration application, do not contain warnings against registering and voting

while serving an active felony sentence, since laws concerning felon voting rights vary

from state to state.”105

         73.     Under North Carolina law, county boards of elections are required to

remove individuals with felony convictions from the voter registration rolls. N.C. GEN.

STAT. § 163-82.14(a)(1), (c)(3). But in the course of its post-2016 election investigations,




102
      Haith Aff., supra note 84 at ¶ 5.
103
      Post-Election Audit Report (Exhibit 2) at Appendix 7.
104
   Literacy Map Gap, Barbara Bush Foundation for Family Literacy,
http://map.barbarabush.org/overview/#intro (last visited Sept. 24, 2020).
105
      Aug. 9, 2017 NCSBE Letter (Exhibit 5), at 2.


                                              39




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 41 of 61
the NCSBE discovered that county boards of elections had not consistently done so.106

The NCSBE recognized that the failure to remove individuals with felony convictions

from the voter registration rolls had resulted in “unintentional violations” of the Strict

Liability Voting Law.107 The NCSBE explained that “[a]n individual may, for instance,

legally register to vote before becoming a felon and then appear at the polls while on

probation. Such a person may not understand they are ineligible.”108

            74.   Since the 2016 post-election audit, the NSCBE has redesigned certain of its

voting forms with checkboxes “to ensure participants are aware of voter

qualifications.”109 However, there is no checkbox to alert a registrant that he or she

cannot be currently serving a felony sentence.110 The only places on the Voter

Registration Application that reference ineligibility for serving a current felony sentence

are the fine print at the bottom of the form and the dense application instructions.111 The

NCSBE has also implemented “new processes . . . to ensure [that] those serving felony

sentences do not remain on the voter rolls,” as well as software improvements “to check



106
      Post-Election Audit Report (Exhibit 2) at 2–4.
107
      Id. at 3.
108
      Id.
109
      Id. at 4 & Appendix 8.
110
      See North Carolina Voter Registration Application, supra note 90.
111
      Id.


                                               40




         Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 42 of 61
felon status at the time of registration.”112 In addition, the Department of Public Safety

has revised its probation brochure at the NCSBE’s suggestion “to include information

concerning loss of voting rights.”113

         75.    While these improvements to the State’s notification procedures and voter

registration roll protocols may reduce some future unintentional violations of the Strict

Liability Voting Law, these changes still do not provide constitutionally-adequate notice

to, for example, voters on unsupervised probation who may be completely unaware that

they are still serving a felony sentence. Moreover, the changes also do nothing to protect

from criminal liability the individuals who voted in the 2016 election before sentence

completion. Those individuals may still be prosecuted under the Strict Liability Voting

Law at any time, as “no statute of limitations bars the prosecution of a felony” in North

Carolina. State v. Taylor, 713 S.E.2d 82, 90 (N.C. Ct. App. 2011).

         76.    Even with the recent changes made by the NCSBE, it is still entirely

possible for an individual to mistakenly vote while on parole, probation or post-release

supervision for a felony conviction. For example, the section of the NCSBE’s website

concerning voting after a felony conviction is entitled, “Registering as a Person in the

NC Criminal Justice System.”114 An individual who is still serving a sentence for an out-



112
      Post-Election Audit Report (Exhibit 2) at 2–4.
113
      Aug. 12, 2018 NCSBE Letter (Exhibit 3), at 2.
114
      See supra note 90.
                                              41




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 43 of 61
of-state or federal felony conviction may not realize that he or she is ineligible to vote in

North Carolina. Such an individual could face felony-level prosecution under the Strict

Liability Voting Law for mistakenly voting in reliance on the NCSBE’s own guidance.

            77.   Since the CSI decision, the NCSBE has updated its website with the

following guidance: “[Y]ou may register to vote and vote if you are serving an extended

term of probation, post-release supervision, or parole, you have outstanding fines, fees or

restitution, and you do not know of any other reason that your probation, post-release

supervision, or parole was extended.”115 This guidance advises individuals that they “may

. . . vote” if they are unaware that they are subject to any other conditions of their felony

sentence other than the payment of fines, fees and/or restitution.116 Yet under the Strict

Liability Voting Law, an individual with a felony conviction who votes before

completing the non-financial terms of his or her sentence is subject to criminal

prosecution, irrespective of whether that individual believed in good faith that he or she

was eligible to vote. The NCSBE’s updated guidance does not mention the Strict

Liability Voting Law or how it might impact individuals who vote based on an erroneous

belief that they are eligible to do so.




115
      Id.
116
      Id.
                                               42




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 44 of 61
IV.    The Strict Liability Voting Law Deters Eligible Individuals From Voting.

       78.     The vagueness of the Strict Liability Voting Law, coupled with the recent

prosecutions under this law, have caused eligible individuals with criminal convictions to

refrain from voting, for fear of unintentionally violating the law and triggering criminal

charges. Corey Purdie, the Executive Director of Wash Away Unemployment, has

personally been told by North Carolina residents with past criminal convictions “that they

have a fear of voting and getting arrested for doing so.” 117

       79.     The enforcement of the Strict Liability Voting Law disproportionately

deters voting by Black individuals, who comprise a disproportionate percentage of

individuals with criminal convictions in North Carolina.118 According to the North

Carolina Justice Center and Down Home NC, “African-American voters are discouraged

from attempting to exercise their fundamental right to vote because of the fear caused by

the disenfranchisement laws and their enforcement. This includes those with no felony

records.”119


117
   Affidavit of Corey Purdie, CSI (May 6, 2020), at ¶ 23, https://forwardjustice.org/wp-
content/uploads/2020/07/Jacobson-Decl.-and-Exhibits_US_167801403_2-1.pdf.
118
   Black individuals comprise just 22% of the State’s population. Quick Facts North
Carolina, supra note 63. But in 2019, for instance, 44% of all individuals convicted of
felonies and 41% of all individuals convicted of misdemeanors in North Carolina were
Black. Structured Sentencing Statistical Report, supra note 96, at 7, 38.
119
   Brief of Amici Curiae, North Carolina Justice Center and Down Home NC, CSI (July
24, 2020), at 1 (emphasis added),
https://assets.documentcloud.org/documents/7009817/Amicus-NC-Justice-Center-and-
Down-Home.pdf; see also id. at 5 (“Not only are the prosecuted voters themselves fearful

                                             43




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 45 of 61
         80.     Confusion regarding eligibility to vote is a significant problem among

individuals with past criminal convictions. During oral argument in CSI, Judge Keith

Gregory of the Wake County Superior Court observed that even “when the person is

eligible to vote, there’s confusion there as to their eligibility.120 Diana Powell, the

Executive Director of Justice Served N.C., has testified that she “regularly speak[s] with

people who are confused as to whether or not they are eligible to vote after having been

convicted of a crime.”121 Dennis Gaddy, the Executive Director of Community Success

Initiative, has testified that “[t]he current law creates confusion among [his] clients about

whether they have the ability to vote after they have been released from incarceration or

while they are on probation.”122 Mr. Purdie of Wash Away Unemployment has testified

similarly.123

         81.     This rampant confusion is due in part to the State’s inadequate procedures

for notifying individuals with felony convictions of the restoration of their voting rights.



of ever resuming voting after their prosecutions, but community members are also
impacted by the prosecutions, subsequently becoming less likely to engage in the voting
process.”).
120
   Hearing Transcript, CSI (Aug. 19, 2020), at 181,
https://www.documentcloud.org/documents/7203894-CSI-v-Moore-transcript.html.
121
      Powell Aff., supra note 5, at ¶ 20.
122
   Affidavit of Dennis Gaddy, CSI (May 6, 2020), at ¶ 17, https://forwardjustice.org/wp-
content/uploads/2020/07/Jacobson-Decl.-and-Exhibits_US_167801403_2-1.pdf.
123
      Purdie Aff., supra note 117, at ¶ 23.


                                              44




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 46 of 61
When individuals complete their sentences for felony convictions in North Carolina state

courts, the Department of Public Safety provides them with a notification of the

restoration of their voting rights, along with an application to register to vote. See N.C.

GEN. STAT. § 163.82.20A. But these voting rights restoration notifications are “striking

for their lack of clarity. The voting rights information is buried in densely worded

pamphlets . . . distributed in an exit packet that often contains a lot of other important

documents, and this may cause information about voting rights to be crowded out.”124

Moreover, no state agency is statutorily required to notify individuals who have

completed their sentences for a federal or out-of-state conviction of the restoration of

their voting rights.125

         82.     While county boards of elections are statutorily required to advise

registered voters of their ineligibility to vote following a felony conviction, see N.C. GEN.

STAT. §163-82.14(c)(3), neither the NCSBE nor the county boards of elections advise

individuals who have completed their sentences that they are eligible to vote.126 During



124
   Marc Meredith and Michael Morse, Do Voting Rights Notification Laws Increase Ex-
Felon Turnout?, ANNALS, AAPSS, 65651 (Jan. 2014) at 241240,
https://www.sas.upenn.edu/~marcmere/workingpapers/FelonNotification.pdf.
125
      See, e.g., Bell Dep. (Exhibit 1) at 65:24–66:9.
126
   Id. at 41:16–23 (Q: “So after a person finishes their felony sentence, does either the
State Board of Elections or a county board of elections send voters a notification telling
them they’re now once again eligible to vote?” A: We do not send a letter . . . of that
nature. Sorry.”); see also id. at 46:15–47:4.


                                               45




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 47 of 61
oral argument in CSI, Judge Gregory of the Wake County Superior Court recognized that

this one-way notification protocol inevitably results in fear and confusion among

individuals who are eligible to vote:

                 [I]f a person has been convicted of a felony and . . . they
                 believe they can’t vote, even if they are . . . at a point now
                 where they actually can vote, but they are afraid because
                 they’ve received a letter previously saying, you can’t vote.
                 Now they are eligible, but they are afraid because they don’t
                 know because they haven’t received a letter telling them they
                 can vote. . . . [T]hat’s confusing.127

         83.     Individuals with criminal convictions do not always know whether they

have completed all aspects of their sentences for felony convictions. Diana Powell, the

Executive Director of Justice Served, has testified that she has “spoken to individuals

who are unsure of whether or not they are on misdemeanor probation or felony probation,

as well as individuals who are unsure if their probation has been extended due to an

inability to pay court costs, fees, fines or restitution.”128 Such an individual would not be

able to obtain guidance concerning his or her eligibility to vote from the NCSBE. The

Executive Director of the NCSBE testified that when an individual with a felony

conviction is “not certain” regarding the completion of his or her sentence, “the best thing

[she] can do as an election official is to say, ‘That’s outside the scope of elections and

you should speak with your officer as to whether you have completed your sentence or


127
      Transcript, CSI, supra 120, at 173.
128
      Powell Aff., supra note 5, at ¶ 20.


                                               46




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 48 of 61
not.’”129

            84.   “[L]ack of clarity” concerning the restoration of voting rights in North

Carolina “has been exacerbated by the prosecutions that have occurred across the state,

chilling the voting activity of many members of society.”130 Plaintiffs and many similar

organizations have reported the “fear caused by prosecutions on their work” to register

voters.131 Their “workers encounter people who have never been disqualified, or who are

no longer disqualified, from voting who hold on to apprehension based on the pervasive

fear of a felony conviction or jail time.” 132

            85.   North Carolina’s voter challenge laws exacerbate this pervasive fear. Under

these laws, a registered voter may challenge a prospective voter’s eligibility to vote “if

the challenger knows, suspects or reasonably believes such a person not be qualified and

entitled to vote.” N.C. GEN. STAT. § 163-90.1(a). To initiate a challenge to a prospective

voter’s eligibility on the basis of a criminal conviction, a registered voter must simply

complete a Voter Challenge Form and check the box that states: “The person has been

adjudged guilty of a felony and the person’s rights of citizenship have not been




129
      Bell Dep. (Exhibit 1), at 88:12–89:19.
130
   Amicus Brief of the North Carolina Justice Center and Down Home NC, supra note
119, at 1.
131
      Id. at 5.
132
      Id.


                                                 47




         Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 49 of 61
restored.”133 North Carolina law provides that “[i]f a registered voter is challenged as

having been convicted of any crime which excludes him from the right of suffrage, he

shall be required to answer any question in relation to the alleged conviction[.]” N.C.

GEN. STAT. § 163-90. Even though the answers may not be used against them, the

harassment of being challenged is enough to deter people from voting. Id.

       86.    In the event the prospective voter is deemed ineligible based on a voter

challenge, the county board of election may refer the case to the NCSBE. See N.C. GEN.

STAT. § 163-33(3) (providing that the county board of elections must “investigate . . .

violations of laws by elections officers and other persons, and report violations to the

State Board of Elections”). The NCSBE may then choose to investigate the case.134

       87.    Because of the potential threat of voter challenges, the NCSBE Website

recommends that individuals with felony convictions obtain documentary proof of

sentence completion in the form of a Certificate of Restoration of Forfeited Rights of

Citizenship to verify their eligibility to vote:

              Once you complete your felony sentence or receive a pardon,
              you are eligible to vote and may register. You can ask your
              releasing officer for your Certificate of Restoration of

133
   A sample Voter Challenge Form is available at
http://nebula.wsimg.com/132d4773df0be073741b179d330b5e06?AccessKeyId=46DCFE
3716DFE59A2104&disposition=0&alloworigin=1.
134
    See Post-Election Audit Report (Exhibit 2), at 3 (explaining that the NCSBE “initiates
investigations into possible cases of felons voting through a system of data audits
followed by investigator review, referrals from county boards of election and tips from
the public”).


                                               48




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 50 of 61
                Forfeited Rights of Citizenship. This is not required to
                register to vote, but will prove your eligibility to vote if
                someone challenges your registration.135

The NCSBE Website provides no guidance on how to procure a Certificate of

Restoration of Forfeited Rights of Citizenship, other than directing a prospective voter to

contact his or her “releasing officer.”

         88.    When an individual convicted of a felony in a North Carolina state court is

“unconditionally discharge[d],” “[t]he agency, department or court having jurisdiction

over the inmate, probationer, parolee or defendant at the time his rights of citizenship are

restored” is supposed to “immediately issue a certificate or order . . . specifying the

restoration of his rights of citizenship.” N.C. GEN. STAT. § 13-2(a). Upon information and

belief, this does not happen as statutorily mandated.

         89.    No such certificates are automatically issued to individuals convicted of

felonies in out-of-state courts or federal courts. To obtain a Certificate of Restoration of

Forfeited Rights of Citizenship, an individual convicted of a federal or out-of-state felony

must submit an application to “the clerk in the county where such person resides” along

with “any paper writing from the agency of any other state or of the United States which

had jurisdiction over such person, which shows that the conditions of [the Citizenship

Restoration Law] have been met.” N.C. GEN. STAT. § 13-2(b). The NCSBE Website

provides no instructions for how and where individuals with federal or out-of-state felony



135
      Registering as a Person in the NC Criminal Justice System, supra note 90.
                                                49




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 51 of 61
convictions can apply.

         90.    Individuals who have completed their sentences for felony convictions may

not have a Certificate of Restoration of Forfeited Rights of Citizenship, either because

they can no longer locate the certificate they received, or because they never received

such a certificate in the first place. These individuals may not know how to obtain a

Certificate of Restoration of Forfeited Rights of Citizenship and may be afraid to vote

without one, for fear of being challenged and potentially facing prosecution under the

Strict Liability Voting Law.

         91.    Individuals who have completed all aspects of their sentences for felony

convictions except for the payment of fines, fees and/or restitution may still be afraid to

vote, despite the North Carolina Superior Court’s September 4, 2020 decision in CSI.

Under North Carolina law, an individual may be on probation for the sole purpose of

paying fines, fees and/or restitution. See, e.g., N.C. GEN. STAT. § 15A-1342(a). The North

Carolina Superior Court specifically enjoined the State defendants “from preventing a

person convicted of a felony from registering to vote and exercising that person’s right to

vote if that person’s only remaining barrier to obtaining an ‘unconditional discharge’ . . .

is the payment of a monetary amount.”136 Even with this injunction in place, however, an

individual who is on probation solely due to outstanding financial obligations may still

not vote for fear of criminal prosecution under the Strict Liability Voting Law (which is



136
      Order on Plaintiffs’ Motion for a Preliminary Injunction, supra note 6, at 10.
                                               50




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 52 of 61
vague and the ultimate source of confusion).

V.     The Strict Liability Voting Law Impedes Plaintiffs’ Efforts to Carry Out
       Their Missions.

       92.    Plaintiffs’ core missions include increasing political participation among

the residents of North Carolina through voter registration and get-out-the-vote-activities.

The specter of prosecution under the Strict Liability Voting Law has substantially

impeded Plaintiffs’ efforts to carry out this mission. Plaintiffs have had difficulty

persuading eligible North Carolina residents with criminal convictions to register to vote

and vote, because of their fear of prosecution under the Strict Liability Voting Law.

       93.    Plaintiffs fear encouraging individuals with felony convictions to register to

vote and vote, because those individuals could potentially face criminal prosecution

under the Strict Liability Voting Law if they are still serving some aspect of a felony

sentence. Plaintiffs also fear incurring criminal liability themselves under N.C. GEN.

STAT. § 163-275(13), which provides that it is a Class I felony “[f]or any person falsely

to make or present any certificate or other paper to qualify any person fraudulently as a

voter, or to attempt thereby to secure to any person the privilege of voting . . . .” The

intent requirement under this law is unclear. Depending on how the NCSBE and District

Attorneys construe this law, Plaintiffs could potentially face prosecution under N.C. GEN.

STAT. § 163-275(13) for attempting “to secure to any person the privilege of voting” if

that person has not yet completed a felony sentence.

       94.    The risk of criminal prosecution of prospective voters under the Strict


                                              51




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 53 of 61
Liability Voting Law, together with the potential for criminal liability for Plaintiffs

themselves under N.C. GEN. STAT. § 163-275(13), has rendered it practically impossible

for Plaintiffs to continue their efforts to engage in voter registration and get-out-the-vote

activities with respect to individuals with felony convictions, and Plaintiffs’

organizations’ missions include serving historically-excluded and underserved

communities such as those that have been previously involved with the criminal justice

system. Moreover, Plaintiffs are not able to assist many individuals with felony

convictions with registering to vote because of these risks.

VI.    Expedited Relief Is Necessary to Ensure That Eligible Individuals With
       Criminal Convictions Do Not Refrain From Voting in the Presidential
       Election.

       95.    The fear of prosecution under the Strict Liability Voting Law could

potentially deter thousands of eligible North Carolina residents with criminal convictions

from voting in the November 3, 2020 presidential election, just weeks away.

       96.    The mail-in voter registration deadline in North Carolina is October 9,

2020. The State also permits same day registration during the early voting period, which

runs October 15, 2020 through October 31, 2020.137 To ensure that all eligible individuals

have the opportunity to register in time to vote in the presidential election, this Court

should preliminarily enjoin the Strict Liability Voting Law well before the registration



137
   See Voter Registration Deadline, NCSBE, https://www.ncsbe.gov/registering/how-
register/voter-registration-deadlines (last visited Sept. 20, 2020); One-Stop Early Voting,
NCBSE https://www.ncsbe.gov/voting/vote-early-person (last visited Sept. 20, 2020).
                                              52




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 54 of 61
window closes.

       97.    Absent expedited relief, countless individuals will forever lose the

opportunity to exercise their right to vote in the 2020 elections. This harm cannot be

undone by damages or an injunction after the election.

                                          CLAIMS

                                       COUNT ONE

              Void for Vagueness in Violation of the Due Process Clause
                 of the Fourteenth Amendment and 42 U.S.C. § 1983

       98.    Plaintiffs re-allege and reincorporate by reference all prior paragraphs of

this Complaint as though fully set forth herein.

       99.    The Due Process Clause of the Fourteenth Amendment prohibits the

deprivation of “life, liberty or property, without due process of law.” U.S. CONST. amend.

XIV. “The prohibition of vagueness in criminal statutes is a well-recognized requirement,

consonant alike with ordinary notions of fair play and the settled rules of law, and a

statute that flouts it violates the first essential of due process.” Johnson v. U.S., 576 U.S.

591, 595–96 (2015). When a criminal law imposes strict liability, even greater clarity is

necessary to satisfy the demands of due process. See Colautti v. Franklin, 439 U.S. 379,

395 (1979) (“This Court has long recognized that the constitutionality of a vague

statutory standard is closely related to whether that standard incorporates a requirement

of mens rea.”).

       100.   The Strict Liability Voting Law is unconstitutionally vague on its face

because it fails to provide individuals of ordinary intelligence fair notice of what conduct
                                              53




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 55 of 61
is prohibited, and then subjects them to strict felony-level liability. The statute

criminalizes voting by “any person convicted of a crime, which excludes the person from

the right of suffrage, to vote at any primary or election without having been restored to

the right of citizenship in due course and by the method provided by law.” N.C. GEN.

STAT. § 163-275(5). The Strict Liability Voting Law neither defines which crimes

“exclude[ ] the person from the right of suffrage,” nor explains how an individual may be

“restored to the right of citizenship.”

       101.   To learn which crimes “exclude[ ] the person from the right of suffrage,” a

prospective voter must turn to the North Carolina Constitution and the State law setting

forth voter qualifications. See N.C. CONST., art. VI, § 2(3); N.C. GEN. STAT. § 163-55.

Only then would a prospective voter learn that misdemeanors and other low level crimes

do not disqualify an individual from voting.

       102.   To attempt to understand how an individual may be “restored to the right of

citizenship,” a prospective voter must look outside the State’s election laws to the

Citizenship Restoration Law. That statute provides, inter alia, that “[a]ny person

convicted of a crime, whereby the rights of citizenship are forfeited, shall have such

rights automatically restored upon . . . [t]he unconditional discharge of an inmate, of a

probationer, or of a parolee by the agency of the State having jurisdiction of that person

or of a defendant under a suspended sentence by the court.” N.C. GEN. STAT. § 13-1(1)

(emphasis added). But neither the Citizenship Restoration Law nor any other North

Carolina statute defines the term “unconditional discharge.”
                                               54




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 56 of 61
         103.   The NCSBE and other State entities have concluded that an individual

convicted of a felony does not regain the right to vote until sentence completion,

“including any probation, post-release supervision or parole.”138 But the NCSBE has not

defined the term “unconditional discharge” in the State’s Voter Registration Application

or other commonly-referenced voting materials.

         104.   Because of the vagueness of the Strict Liability Voting Law, some

ineligible individuals have incurred criminal liability by mistakenly voting prior to

sentence completion, while many other eligible voters have refrained from voting

because of a fear of prosecution under the Strict Liability Voting Law. This law plainly

does not pass constitutional muster under the Due Process Clause.

         105.    In enforcing the Strict Liability Voting Law, Defendants have acted under

color of state law.

         106.   Defendants have deprived and will continue to deprive Plaintiffs and

prospective voters in North Carolina of their right under the Due Process Clause to non-

vague laws governing the prosecution of voting crimes.




138
      North Carolina Voter Registration Application, supra note 90.
                                             55




        Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 57 of 61
                                           COUNT TWO

                 Intentional Racial Discrimination in Violation of
  the Equal Protection Clause of the Fourteenth Amendment and 42 U.S.C. § 1983

       107.    Plaintiffs re-allege and reincorporate by reference all prior paragraphs of

this Complaint as though fully set forth herein.

       108.    The Equal Protection Clause of the Fourteenth Amendment prohibits any

State from “deny[ing] to any person within its jurisdiction the equal protection of the

laws.” U.S. CONST. amend. XIV, § 1. A law originally enacted with racially

discriminatory intent violates the Equal Protection Clause if (a) the law was never

substantively amended, and (b) the law continues to have racially disproportionate

effects. See, e.g., Hunter v. Underwood, 471 U.S. 222, 233 (1985) (“[W]e simply observe

that its original enactment was motivated by a desire to discriminate against [B]lacks on

account of race and the section continues to this day to have that effect. As such, it

violates [E]qual [P]rotection . . . .”).

       109.    The Strict Liability Voting Law was originally enacted with discriminatory

intent in 1877, and was reenacted almost verbatim in 1899 in an effort to suppress the

Black vote and reinstate white control throughout the state. The purpose of the Strict

Liability Voting Law was to deter Black individuals with criminal convictions from ever

attempting to vote.

       110.    The North Carolina General Assembly has never amended the key features

of the Strict Liability Voting Law. In substance, the Strict Liability Voting Law has

remained unchanged since 1899.
                                              56




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 58 of 61
       111.   The Strict Liability Voting Law disproportionately affects Black North

Carolinians, who constitute the overwhelming majority of individuals who were flagged

by the NCSBE for voting in the 2016 election prior to sentence completion. Black

individuals have also been disproportionately targeted in purported “voter fraud”

prosecutions under the Strict Liability Voting Law, despite unequivocal evidence that

these individuals voted based on a good-faith belief that they were eligible to do so.

       112.   The Strict Liability Voting Law also disproportionately affects eligible

Black voters with past criminal convictions in North Carolina. These individuals

disproportionately refrain from voting for fear of prosecution under the Strict Liability

Voting Law.

       113.   The Strict Liability Voting Law violates the Equal Protection Clause of the

Fourteenth Amendment because it was originally enacted with racially discriminatory

intent; its key features have never been substantively amended; and it continues to

disproportionately impact Black North Carolinians.

       114.   In enforcing the Strict Liability Voting Law, Defendants have acted under

color of state law.

       115.   Defendants have deprived and will continue to deprive Plaintiffs and Black

voters in North Carolina of their right under the Equal Protection Clause to non-

discriminatory laws governing the prosecution of voting crimes.




                                             57




      Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 59 of 61
                         PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs respectfully request that this Court:

 A.    Declare that the Strict Liability Voting Law violates the Due Process and

       Equal Protection Clauses of the Fourteenth Amendment to the United

       States Constitution;

 B.    Declare that Plaintiffs’ rights will be irreparably harmed absent declaratory

       and injunctive relief from this Court;

 C.    Preliminarily and permanently enjoin Defendants from enforcing the Strict

       Liability Voting Law;

 D.    Grant Plaintiffs their reasonable costs and attorneys’ fees incurred in

       bringing this suit pursuant to 42 U.S.C. § 1988 and 28 U.S.C. § 1920; and

 E.    Grant such other relief as this Court deems just and proper.




                                      58




Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 60 of 61
Dated: September 24, 2020


                                          By:    /s/ Allison J. Riggs


SIMPSON THACHER & BARTLETT                SOUTHERN COALITION FOR SOCIAL
LLP                                       JUSTICE
Jonathan K. Youngwood (special            Allison J. Riggs (State Bar No. 40028)
appearance forthcoming)                   1415 West Highway 54, Suite 101
Nihara K. Choudhri (special appearance    Durham, NC 27707
forthcoming)                              Tel: (919) 323-3380
Andrew B. Garber (special appearance      Fax: (919) 323-3942
forthcoming)                              allisonriggs@southerncoalition.org
425 Lexington Avenue
New York, NY 10017
Tel: (212) 455-2000
Fax: (212) 455-2502
jyoungwood@stblaw.com
nchoudhri@stblaw.com
andrew.garber@stblaw.com
                                          Attorneys for Plaintiffs




                                         59




    Case 1:20-cv-00876-LCB-JLW Document 1 Filed 09/24/20 Page 61 of 61
